Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 4, 2018

                                      No. 04-18-00606-CR

                                       Victor H. DIAZ III,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR6123
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

        Appellant entered into a plea bargain with the State, pursuant to which appellant pleaded
nolo contendere to the offense of burglary of a habitation with the intent to commit assault. The
trial court imposed sentence in accordance with the agreement and signed a certificate stating
this “is a plea-bargain case, and the defendant has NO right of appeal.” The certification further
states this “is one in which the defendant has waived the right of appeal.” See TEX. R. APP. P.
25.2(a)(2). Appellant timely filed a notice of appeal. The clerk’s record, which includes the trial
court’s rule 25.2(a)(2) certification and a written plea bargain agreement, has been filed. See id.
R. 25.2(d). This court must dismiss an appeal “if a certification that shows the defendant has the
right of appeal has not been made part of the record.” Id.

        The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See id. R.
25.2(a)(2). The record also appears to support the trial court’s certification that appellant does
not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
that court of appeals should review clerk’s record to determine whether trial court’s certification
is accurate).

       Appellant is hereby given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification showing that
appellant has the right to appeal is made part of the appellate record on or before November 5,
2018. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San
Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003,
pet. ref’d) (not designated for publication).

        We ORDER all appellate deadlines are suspended until further order of the court. We
further ORDER the clerk of this court to serve copies of this order on the attorneys of record and
the court reporter.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court